                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

CRISTIAN M’BAGOYI,                    :

                 Petitioner           :    CIVIL ACTION NO. 19-1717

     v.                               :        (JUDGE MANNION)

WILLIAM P. BARR, et al.,              :

                 Respondents          :

                                ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

     (1)   The Petition for Writ of Habeas Corpus and Complaint for

           Declaratory and Injunctive Relief (Doc. 1) is GRANTED IN

           PART AND DISMISSED IN PART. To the extent that the

           petitioner seeks relief related to the exhaustion of his

           motion to reopen his immigration proceedings, the petition

           and complaint is DISMISSED for the court’s lack of

           jurisdiction. To the extent that the petitioner seeks relief

           related to the exhaustion of the provisional waiver process,

           the petition and complaint (Doc. 1) is GRANTED.

     (2)   The respondents are DIRECTED TO STAY REMOVAL of

           the petitioner from the United States until he exhausts his

           right to complete the process of obtaining an unlawful

           presence waiver. The stay of removal is effective until the
                       occurrence of one of the following events1:

                       (a)   Denial of his Application for Permission to

                             Reapply for Admission (Form I-212);

                       (b)   Denial of his Application for Provisional

                             Unlawful Presence Waiver (Form I-601A); or

                       (c)   Approval of Forms I-212 and I-601A.

          (3)          The respondents are DIRECTED TO RELEASE the

                       petitioner from custody while the stay of removal is

                       effective.

          (4)          Upon his release from custody, the petitioner is DIRECTED

                       to expeditiously pursue exhaustion of his waiver remedies.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
Date: October 24, 2019
19-1717-01-ORDER.wpd




          1
       In the provisional waiver process, an immigrant is granted a provisional
waiver only if each of the forms are approved. In this case, the petitioner’s
Form I-130 has already been approved. Therefore, he has satisfied the first
step of the provisional waiver process. The petitioner needs, however, to
proceed through and be granted relief at each of the next two steps of the
process in order to be granted a provisional waiver. If he is denied at either
of these steps, the process will be complete.

                                                2
